Exhibit 10.6

THIRD SUPPLEMENTAL INDENTURE (this “Third Supplemental Indenture”) dated as of
January 17, 2008, among INTELSAT SATELLITE IS 11, INC., a Delaware Corporation
(the “New Guarantor”), a subsidiary of INTELSAT CORPORATION (or its successor),
a Delaware corporation (the “Issuer”), the Issuer and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as trustee under the indenture
referred to below (the “Trustee”).

W I T N E S S E T H:

WHEREAS the Issuer and the existing Guarantors have heretofore executed and
delivered to the Trustee an Indenture (as amended, supplemented or otherwise
modified, the (“Indenture”) dated as of July 3, 2006, providing for the issuance
of the Issuer’s 9% Senior Notes due 2016 (the “Notes”), initially in the
aggregate principal amount of $575,000,000;

WHEREAS Section 4.11 of the Indenture provides that under certain circumstances
the Issuer is required to cause the New Guarantor to execute and deliver to the
Trustee a supplemental indenture pursuant to which the New Guarantor shall
unconditionally guarantee all the Issuer’s obligations under the Notes pursuant
to a Guarantee on the terms and conditions set forth herein;

WHEREAS the Indenture provides that in connection with this Third Supplemental
Indenture, the Issuer shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, and such Officers’ Certificate and
Opinion of Counsel have been delivered to the Trustee on the date hereof; and

WHEREAS pursuant to Section 9.01 of the Indenture, the Trustee and the Issuer
are authorized to execute and deliver this Third Supplemental Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor
and the Trustee mutually covenant and agree for the equal and ratable benefit of
the holders of the Notes as follows:

1.    Defined Terms.    As used in this Third Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined, except that the term “Holders” in this Third Supplemental
Indenture shall refer to the term “Holders” as defined in the Indenture and the
Trustee acting on behalf of and for the benefit of such Holders. The words
“herein,” “hereof” and “hereby” and other words of similar import used in this
Third Supplemental Indenture refer to this Third Supplemental Indenture as a
whole and not to any particular section hereof.

2.    Agreement to Guarantee.    The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Issuer’s obligations under the Notes on the terms and subject to the conditions
set forth in Article 10 of the Indenture and to be bound by all other applicable
provisions of the Indenture and the Notes applying to a Guarantor and to perform
all of the obligations and agreements of a Guarantor under the Indenture.



--------------------------------------------------------------------------------

3.    Notices.    All notices or other communications to the New Guarantor shall
be given as provided in Section 11.02 of the Indenture.

4.    Ratification of Indenture; Supplemental Indentures Part of
Indenture.    Except as expressly amended hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This Third Supplemental Indenture
shall form a part of the Indenture for all purposes, and every holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby.

5.    Governing Law.    THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.    Trustee Makes No Representation.    The Trustee makes no representation as
to the validity or sufficiency of this Third Supplemental Indenture.

7.    Counterparts.    The parties may sign any number of copies of this Third
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

8.    Effect of Headings.    The Section headings herein are for convenience
only and shall not effect the construction thereof.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first above written.

 

INTELSAT SATELLITE IS 11, INC. By:      

Name: Anita Beier

Title:   Controller

INTELSAT CORPORATION

By:      

Name: Anita Beier

Title:   Controller

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By:      

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Third Supplemental Indenture]